April 11, 1922. The opinion of the Court was delivered by
For the reasons assigned by his Honor, the Circuit Judge, the judgment of the Circuit Court is affirmed.
MR. JUSTICE COTHRAN: I concur upon the ground that items 8, 9, and 10 of the will were not intended to apply to the estates devised in 2, 3, and 4. I think that the doctrine of Adams v. Verner, 102 S.C. 7; 86 S.E., 211, should be limited to devises which carry, directly, complete estates, as "to A. and his heirs," or "heirs of his body," and should *Page 39 
not be applied to cases of this character, "to A. for life, remainder to the heirs of his body," where a fee conditional can only be established by invoking the rule in Shelley's case. In such cases the inquiry should be wide open, whether the technical words were intended to be so used, or in the sense of children. Report Master's report and circuit decree.